Citation Nr: 0601461	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-17 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1971 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in N. Little Rock, Arkansas.

In August 2004, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

In September 2002, the veteran claimed cirrhosis of the liver 
secondary to alcoholism and PTSD.  In his Notice of 
Disagreement received in August 2003, the veteran also stated 
that he was claiming cirrhosis as a secondary condition to 
his hepatitis C.  As is unclear whether the veteran wishes to 
continue to pursue this claim, it is referred to the RO for 
appropriate action.


FINDING OF FACT

The only risk factor shown in the evidence is the veteran's 
receipt of inoculations during service, and a medical 
professional has stated this is the only risk factor the 
veteran has for developing hepatitis C.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, hepatitis C was 
incurred in active service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  The Board observes that in 
light of the favorable outcome of this appeal, any perceived 
lack of notice or development under the VCAA should not be 
considered prejudicial.  

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes, but is not limited 
to:  the veteran's service medical records; prior rating 
decisions; the appellant's contentions including testimony 
presented at the August 2004 video conference hearing; a VA 
examination report dated in July 2003; and VA medical records 
for treatment from January 1998.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on each claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The veteran contends that his current diagnosis of hepatitis 
C is related to service.  Specifically, the veteran indicates 
that he believes his current diagnosis of hepatitis C is 
related to either being exposed to blood via a mass 
inoculation ("air gun"), an incident in which medicine was 
injected into his finger with a previously-used needle, or an 
incident in which he was exposed to another's blood while in 
the shower.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of hepatitis C is factually shown during service.  
The Board concludes it was not.  The service medical records 
are absent complaints, findings or diagnoses of hepatitis 
during service.  Thus, there is no medical evidence that 
shows that the veteran suffered from hepatitis during 
service.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  The veteran 
testified in August 2004 that he was diagnosed with hepatitis 
C in 1998, and the medical evidence confirms that is when the 
diagnosis was first made.  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has a current disability.  The remaining question, 
therefore, is whether there is medical evidence of a 
relationship between the current disability and military 
service.

The Board points out that risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA Letter 211B (98-110) 
November 30, 1998.

In a January 2000 Preventive Care record, the veteran 
reported  that he had hepatitis C and answered, "yes" to 
the question, "Do any of these risk factors apply to you; 
rec'd blood, been on dialysis, work with blood/blood 
products, had many sex partners, used injected drugs, have 
tattoos, used cocaine, live a person with Hepatitis C."  No 
further details were provided.  In contrast, a prior VA 
history dated in June 1999 indicates "yes" for the presence 
of Hepatitis C, but "no" for any risk factors.

The veteran underwent a VA examination in July 2003.  The 
examiner reported that the veteran denied all known risk 
factors specifically stating, "I just do not know how I got 
it in."  The examiner reported that the veteran's history 
was negative for transfusion, drug use, and other such known 
risk factors.  

The veteran testified that he may have been exposed to 
hepatitis C during a medical procedure in which his finger 
was sutured.  The veteran stated that he cut his finger while 
in Vietnam, and the medic asked the veteran if he minded if 
he used painkiller that they had left over from another case.  
While there is evidence that the veteran received stitches 
when he cut his left index finger in March 1973 (after his 
tour in Vietnam) and that his finger was infiltrated with 
lidocaine and sutured, there is no evidence corroborating his 
allegation that the needle used to administer the lidocaine 
had been used previously to treat other individuals.  

The veteran also testified that there was an incident when he 
was in the shower and a woman came into the shower and blood 
went all over the shower floor.  The veteran testified that 
although he was wearing shower shoes, he was still exposed to 
the blood.  However, there is no evidence corroborating his 
allegation that this incident occurred.

With respect to the veteran's contention that his hepatitis C 
is related to "air gun" inoculations, the veteran testified 
that while in boot camp May 1971, he went though inoculations 
where the drill instructor used a pneumatic inoculator on 
every person in series.  

In an April 2003 medical report, Dr. AHM, of the 
gastroenterology department, noted no history of IV drug use, 
no tattoos, sexual exposure overseas but "safe sex", and 
mass inoculation using same air gun on several people.  The 
physician stated, "this is the only possible potential risk 
factor for HCV that he could identify or at least that the 
patient will volunteer."  
The veteran's service record indicates that he was a Marine 
Corps recruit from May to July 1971.  The record indicates 
that the veteran received a yellow fever vaccine on July 12, 
1971.  The Board also notes that the record does not 
specifically identify any other risk factors for hepatitis C.  
The Board has reviewed all the medical evidence in the 
veteran's claims file.  Although he has a history of alcohol 
and marijuana use, he has consistently denied using any other 
illegal substances or using IV drugs.  The majority of these 
denials are shown prior to his VA claim in 2002 and, in fact, 
prior to diagnosis of Hepatitis C in 1998.  This lends 
additional credibility to his current denials of such risk 
factors, and there is no evidence contradicting his 
testimony.  In reviewing his occupational history in the VA 
outpatient treatment records from 1985 to the present, there 
is no indication he worked in a medical field where he would 
be exposed to blood products.  His past surgical history has 
been listed as only a tonsillectomy - a procedure that would 
not ordinarily involve a blood transfusion, and there is no 
indication that it did.  The veteran denies having any 
tattoos, and a VA outpatient treatment record dated in 
January 2001 (well over a year before the veteran filed his 
claim) indicated no history of tattoos, blood transfusions, 
or piercings.  Again, then, there is no evidence 
contradicting the veteran's denial of these risk factors.

Therefore, the only risk factor, as labeled by a medical 
professional, is the fact that the veteran received 
inoculations during service.  According to the Veterans 
Benefits Administration, despite the lack of any scientific 
evidence to document transmission of HCV with air gun 
injectors, it is biologically plausible.  VBA Fast Letter 04-
13 (June 29, 2004).  This "plausibility," although not even 
remotely definitive, is the only possible explanation shown 
in this veteran's record for the transmission of Hepatitis C.  
Although the Fast Letter also notes the source of infection 
is unknown in some cases, this appears to invoke resolution 
of reasonable doubt in the veteran's favor, when the only 
risk factor shown for this veteran are the in-service 
inoculations.  

Therefore, resolving all reasonable doubt in favor of the 
veteran, the Board concludes that the veteran likely incurred 
hepatitis C while on active duty.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  Accordingly, service connection for 
hepatitis C is granted.

ORDER

Entitlement to service connection for hepatitis C is granted.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


